                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GRAHAM ENGINEERING CORP.,    :                CIVIL ACTION NO. 1:18-CV-405
                             :
             Plaintiff       :                (Chief Judge Conner)
                             :
        v.                   :
                             :
JOHN BRUNELLE and            :
PROSYSTEMS INTEGRATION, LLC, :
                             :
             Defendants      :

                                 MEMORANDUM

      Plaintiff Graham Engineering Corp. (“Graham Engineering”) commenced

this action against defendants John Brunelle (“Brunelle”) and ProSystems

Integration, LLC (“ProSystems”), asserting claims of breach of implied contract,

tortious interference with business relations, and civil conspiracy. Defendants

move to dismiss Graham Engineering’s complaint for lack of personal jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(2). (Doc. 9).

I.    Factual Background & Procedural History

      Graham Engineering is a Pennsylvania corporation specializing in, inter alia,

package design, plastic processing, and extruder systems. (Id. ¶¶ 2, 8). Graham

Engineering maintains a principal place of business in York, Pennsylvania. (Id.

¶ 2). ProSystems, a company organized in Rhode Island with a principal place of
business therein, designs control systems for its customers. 1 (Id. ¶¶ 3, 11). Brunelle

is the president of ProSystems and a citizen of Connecticut. (Id. ¶¶ 4, 10).

      American Kuhne, a manufacturer of “extruders, extruder systems, extruder

services[,] and other downstream equipment,” contracted with ProSystems to

supply specific control systems (known as “AKcess” systems) to each of American

Kuhne’s customers. (Id. ¶¶ 9, 12, 14-18). American Kuhne was originally located in

Rhode Island. (Doc. 10-2 ¶ 22; see Doc. 1 ¶ 28). Graham Engineering purchased an

80% interest in American Kuhne in September 2012. (Doc. 1 ¶ 19). After Graham

Engineering acquired this controlling interest, ProSystems continued to supply

AKcess systems to American Kuhne upon request from 2012 to 2016. (Id. ¶¶ 22-23,

25-26; see id. ¶ 34). In January 2016, Graham Engineering purchased the remaining

20% interest in American Kuhne and became its sole owner. (Id. ¶ 27). Graham

Engineering then relocated American Kuhne’s manufacturing operations to

Pennsylvania. (Id. ¶ 28).

      The parties offer competing declarations concerning the nature of

ProSystems’ interactions with Graham Engineering. David Schroeder

(“Schroeder”), president and chief executive officer of Graham Engineering, asserts

that Brunelle routinely visited Pennsylvania to perform work for and build

relationships with Graham Engineering and its customers. (Doc. 15-1 ¶¶ 9-10). He




      1
        The complaint alleges that ProSystems is a corporation. (Doc. 1 ¶ 3). In his
declaration, Brunelle avers that ProSystems is actually a limited liability company.
(Doc. 10-2 ¶ 2). For the sake of simplicity, and because the distinction is not
pertinent to our analysis, we will refer to ProSystems as a company.


                                           2
further asserts that other ProSystems’ employees travelled to Pennsylvania to

perform work for Graham Engineering’s customers. (Id. ¶ 13). Schroeder also

states that the parties engaged in regular conference calls, often multiple times each

week, to discuss open projects. (Id. ¶¶ 11-12). According to Brunelle, ProSystem’

staff primarily interacted with personnel in Graham Engineering’s Connecticut

office. (Doc. 10-2 ¶ 25; see id. ¶ 24). He avers that ProSystems does not have

employees, offices, property, or phone numbers in Pennsylvania, and that

ProSystems is not registered to do business in Pennsylvania. (Id. ¶¶ 5-6, 8-9, 10, 12).

      After acquiring American Kuhne, Graham Engineering issued offers of

continued employment to certain American Kuhne employees. (Doc. 1 ¶ 29). All

American Kuhne employees who accepted employment with Graham Engineering

signed restrictive covenants. (Id. ¶¶ 30-31). Employees who declined the offer

remained subject to restrictive covenants executed with American Kuhne. (Id.

¶ 32). According to the complaint, Brunelle began meeting with former American

Kuhne employees and current Graham Engineering employees in July 2016 to form

a new company, U.S. Extruders. (Id. ¶ 35). Brunelle purportedly pursued the

formation of this new entity despite his knowledge that many of these employees

were subject to restrictive covenants which would prohibit their formation of an

entity in competition with American Kuhne and Graham Engineering. (Id. ¶ 36).

Brunelle obtained a U.S. Extruders email address and joined an email group with

former American Kuhne employees and current Graham Engineering employees.

(Id. ¶¶ 37-38). The individuals in this email group allegedly integrated ProSystems

with U.S. Extruders. (See id. ¶ 43).


                                           3
      Graham Engineering avers that Brunelle and ProSystems thereafter

took steps to end the parties’ relationship. In August 2016, ProSystems increased

the pricing offered to Graham Engineering and created a “minimum order charge

policy.” (Id. ¶ 44). The following July, Brunelle informed Graham Engineering that

ProSystems was relocating to a building also occupied by U.S. Extruders. (Id. ¶ 45).

And in October 2017, ProSystems started refusing to provide Graham Engineering

with “customer-specific downloads of control systems” that Graham Engineering

had previously ordered. (Id. ¶ 46). Brunelle also began “no-quoting” Graham

Engineering. (Id. ¶ 47). On October 31, 2017, Brunelle sent a letter to Graham

Engineering notifying it of ProSystems’ termination of the parties’ mutual non-

disclosure agreement. (Id. ¶ 48).

      Graham Engineering commenced this action advancing a claim for breach of

implied contract against ProSystems (Count I), claims of tortious interference with

business relations against both Brunelle and ProSystems (Counts II and III), and a

claim of civil conspiracy against Brunelle (Count IV). Defendants move to dismiss

all counts under Federal Rule of Civil Procedure 12(b)(2). The motion is fully

briefed and ripe for disposition.

II.   Legal Standard

      Pursuant to Federal Rule of Civil Procedure 12(b)(2), a party may move to

dismiss a complaint for lack of personal jurisdiction. FED. R. CIV. P. 12(b)(2). In

ruling on a Rule 12(b)(2) motion, the court must accept the allegations in the

complaint as true and draw all reasonable inferences supported by the well-pleaded

factual allegations in the plaintiff’s favor. Pinker v. Roche Holdings Ltd., 292 F.3d


                                           4
361, 368 (3d Cir. 2002); Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 142 n.1

(3d Cir. 1992). The court’s review is not limited to the face of the pleadings, as

consideration of affidavits submitted by the parties is both appropriate and

required. Patterson by Patterson v. F.B.I., 893 F.2d 595, 603-04 (3d Cir. 1990)

(citation omitted); see Carteret Sav. Bank, 954 F.2d at 146.

       Although the plaintiff bears the ultimate burden of proving personal

jurisdiction over a defendant, Mellon Bank (East) PSFS Nat’l Ass’n v. Farino, 960

F.2d 1217, 1223 (3d Cir. 1992), the plaintiff need not make such a showing at the

pleading stage of litigation. Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330

(3d Cir. 2009). In the absence of a hearing, a court must accept the plaintiff’s

jurisdictional allegations as true and construe any disputed facts in favor of the

plaintiff. Id. (citations omitted); O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312,

316 (3d Cir. 2007). Once a defendant has challenged the court’s exercise of personal

jurisdiction, the plaintiff must “prov[e] by affidavits or other competent evidence

that jurisdiction is proper.” Metcalfe, 566 F.3d at 330 (quoting Dayhoff Inc. v. H.J.

Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996)). When claims of jurisdiction are not

clearly frivolous, courts ordinarily allow jurisdictional discovery. See id. at 335-36

(citing Compagnie Des Bauxites de Guinee v. L’Union Atlantique S.A.

d’Assurances, 723 F.2d 357, 362 (3d Cir. 1983)).

III.   Discussion

       A federal court may assert personal jurisdiction over a nonresident of the

forum state to the extent authorized by the law of the forum. See FED. R. CIV. P.

4(k)(1)(A). The Pennsylvania Long-Arm Statute grants jurisdiction coextensive


                                           5
with that permitted by the Due Process Clause of the Fourteenth Amendment.

42 PA. CONS. STAT. § 5322(b). Our constitutional inquiry is guided by the “minimum

contacts” test established in International Shoe Co. v. Washington, 326 U.S. 310

(1945). Under this test, the plaintiff must show that the nonresident defendant has

“certain minimum contacts with [the forum] such that the maintenance of the suit

does not offend traditional notions of fair play and substantial justice.” Int’l Shoe,

326 U.S. at 316 (internal quotation marks and citation omitted); see also Marten

v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007). The focus of the minimum contacts

analysis is “the relationship among the defendant, the forum, and the litigation,”

Shaffer v. Heitner, 433 U.S. 186, 204 (1977), such that the defendant has fair warning

that he may be subject to suit in that forum. Gen. Elec. Co. v. Deutz AG, 270 F.3d

144, 150 (3d Cir. 2001); Marten, 499 F.3d at 296. “[T]he mere unilateral activity of

those who claim some relationship with a nonresident defendant cannot satisfy the

requirement of contact with the forum State.” World-Wide Volkswagen Corp.

v. Woodson, 444 U.S. 286, 298 (1980) (internal citation omitted).

      A federal court must possess one of two forms of personal jurisdiction to

comport with these principles. See D’Jamoos ex rel. Estate of Weingeroff v. Pilatus

Aircraft Ltd., 566 F.3d 94, 102 (3d Cir. 2009) (citing Helicopteros Nacionales de

Colombia v. Hall, 466 U.S. 408, 414-15 (1984)). General jurisdiction allows a court to

exercise jurisdiction over all claims against a party that possesses contacts with the

forum state so “‘systematic and continuous’ as to render them essentially at home”

therein. Daimler AG v. Baumen, 571 U.S. 117, 127 (2014) (quoting Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Helicopteros, 466


                                           6
U.S. at 414 n.9)); Chavez v. Dole Food Co., Inc., 836 F.3d 205, 223 (3d Cir. 2016) (en

banc). Specific jurisdiction, on the other hand, allows the court to hear only claims

arising out of or relating to the defendant’s contacts with the forum state.

Helicopteros, 466 U.S. at 414 n.8; Telcordia Tech Inc. v. Telkom SA Ltd., 458 F.3d

172, 177 (3d Cir. 2006).

       Defendants argue that the court may not exercise general jurisdiction over

Graham Engineering’s claims because neither Brunelle nor ProSystems has the

systematic and continuous contacts with Pennsylvania necessary to render them

“at home” in the Commonwealth. They further aver that the court may not exercise

specific jurisdiction because both defendants lack sufficient minimum contacts with

Pennsylvania. We begin with defendants’ general jurisdiction arguments.

       A.     General Jurisdiction

       A federal court may exercise general jurisdiction over an individual

domiciled in the forum state. Goodyear, 564 U.S. at 924; Comerota v. Vickers, 170

F. Supp. 2d 484, 487 (M.D. Pa. 2001) (citing 42 PA. CONS. STAT. § 5301(a)(1)(ii)).

When an individual party is present in the Commonwealth at the time of service or

consents to jurisdiction, a federal court may also exercise general jurisdiction over

that party in Pennsylvania. Comerota, 170 F. Supp. at 487 (citing 42 PA. CONS.

STAT. § 5301(a)(1)(i), (iii)). Brunelle is domiciled in Connecticut, (Doc. 1 ¶ 4; Doc.

10-2 ¶ 4), and Graham Engineering does not contend that Brunelle was served in or

otherwise consented to jurisdiction in Pennsylvania. The court cannot subject

Brunelle to general jurisdiction in Pennsylvania for any of Graham Engineering’s

claims against him.


                                            7
       For a corporation to be subject to the court’s general jurisdiction, the

corporation’s contacts with the forum state must be so “continuous and systematic”

as to render it “essentially at home” in the forum state. Daimler, 571 U.S. at 127

(citations omitted). Absent the exceptional case, a corporation is “at home” in only

two places: its state of incorporation and its principal place of business. Daimler,

571 U.S. at 137-39 & n.19; see also Chavez, 836 F.3d at 223. ProSystems is a

company organized in Rhode Island, (Doc. 1 ¶ 3; Doc. 10-2 ¶ 2), and its principal

place of business is in Rhode Island, (Doc. 1 ¶ 3; Doc. 10-2 ¶ 3). It has no offices,

employees, property, phone numbers, or bank accounts in Pennsylvania. (Doc. 10-2

¶¶ 6, 8-13). It is not registered, nor has it ever been registered, to do business in the

Commonwealth. (Id. ¶ 5). Hence, ProSystems is not “at home” in Pennsylvania.

The court is prohibited from exercising general jurisdiction over ProSystems for

Graham Engineering’s claims against it.

       B.     Specific Jurisdiction

       To exercise specific jurisdiction over a defendant, the court must find that

(1) the defendant purposefully directed its activities at the forum, (2) each cause of

action “arise[s] out of or relate[s] to at least one” of the defendant’s activities, and

(3) the exercise of jurisdiction “comport[s] with fair play and substantial justice.”

D’Jamoos, 566 F.3d at 102 (internal quotation marks and citations omitted);

O’Connor, 496 F.3d at 317. The purposeful availment and relatedness inquiries are

often described as requiring “minimum contacts” between the defendant and the

relevant forum. In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d 538,

558 (M.D. Pa. 2009) (Conner, J.) (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d


                                            8
446, 451 (3d Cir. 2003)). The defendant must have “purposefully avail[ed] itself of

the privilege of conducting activities within the forum,” but physical presence

within the forum is not required. O’Connor, 496 F.3d at 317 (quoting Hanson v.

Denckla, 357 U.S. 235, 253 (1958)) (citing Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)). “Unilateral activity” by a plaintiff “claim[ing] some relationship

with a nonresident defendant” is insufficient to establish that the defendant

purposely directed its activities at the forum. D’Jamoos, 566 F.3d at 103 (quoting

Hanson, 357 U.S. at 253); O’Connor, 496 F.3d at 317. Determinations of specific

jurisdiction are generally claim specific because “the analysis depends on the

relationship between the claims and contacts.” Martin, 499 F.3d at 296 (citing

Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001) (collecting cases)).

      The court must also inquire whether the exercise of jurisdiction comports

with “traditional notions of fair play and substantial justice.” See Int’l Shoe, 326

U.S. at 316. Jurisdiction is presumptively constitutional upon a finding of minimum

contacts, and the defendant “must present a compelling case that the presence of

some other considerations would render jurisdiction unreasonable.” See Burger

King, 471 U.S. at 477. Showing an absence of fairness or lack of substantial justice

requires the defendant to overcome a heavy burden. Grand Entm’t Grp., Ltd. v.

Star Media Sales, Inc., 988 F.3d 476, 483 (3d Cir. 1993). To determine jurisdictional

reasonableness, the court must balance the burden on the defendant, the forum

state’s interest in adjudicating the dispute, the plaintiff's interest in obtaining

efficient relief, the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies, and the shared interest of the several states in


                                            9
furthering fundamental substantive social policies. O’Connor, 496 F.3d at 324

(citing Burger King, 471 U.S. at 477).

             1.     Breach of Implied Contract Claim

      The existence of a contract between a resident plaintiff and nonresident

defendant does not, without more, establish minimum contacts with the resident

plaintiff’s forum. Mellon Bank, 960 F.2d at 1223. Courts must consider the totality

of the circumstances when determining whether minimum contacts exist. Remick,

238 F.3d at 256 (citing Mellon Bank, 960 F.2d at 1223); see Vetrotex Certainteed

Corp. v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 152-53 (3d Cir. 1996). Of

significant import are prior negotiations, contemplated future consequences, the

contract’s terms, and the parties’ actual course of dealing. Remick, 238 F.3d at 256;

Mellon Bank, 960 F.2d at 1223. Additional considerations include where the

services under the contract were performed and whether the challenging party

should have known the services would be performed there. See Remick, 238 F.3d

at 256. Actual presence during pre-contractual negotiations, performance, and

resolution of post-contract difficulties is generally factored into the jurisdictional

analysis, id. at 255-56, but physical presence within the forum state is not required

to establish minimum contacts, O’Connor, 496 F.3d at 317 (citing Grand Entm’t

Grp., 988 F.2d at 482). A defendant “reaching out and creating continuing

relationships and obligations” within the forum will satisfy the minimum contacts

test. Burger King, 471 U.S. at 473 (citations omitted).

      ProSystems engaged in a contractual course of dealing sufficient to establish

minimum contacts with Pennsylvania. After Graham Engineering acquired a


                                           10
controlling interest in American Kuhne and relocated the latter’s operations to

Pennsylvania, ProSystems maintained a business relationship with American

Kuhne by continuing to supply AKcess systems and corresponding downloads.

(Doc. 1 ¶¶ 22-23, 28, 33-34). When Graham Engineering submitted a purchase order,

ProSystems sent an invoice to Graham Engineering detailing ProSystems’ terms

and conditions, (Doc. 10-2 ¶ 26; Doc. 15-1 ¶ 14), and then produced the final product

for Graham Engineering, (see Doc. 1 ¶¶ 22-23, 34). This course of dealing continued

for over four years. (See id. ¶¶ 19, 48). ProSystems also engaged in negotiations

regarding “price increases and changes in payment terms” with Graham

Engineering between July 2016 and October 2017. (Doc. 15-1 ¶ 7).

      Acting on behalf of ProSystems, Brunelle routinely travelled to Pennsylvania

with his team to perform work for Graham Engineering’s customers and resolve

issues with existing projects. 2 (Doc. 15-1 ¶ 9). Graham Engineering hosted Brunelle

for business dinners focused on improving ProSystems’ financial situation, and the

parties conducted multiple weekly calls to review open projects. (Id. ¶¶ 10-12).

ProSystems knew or should have known that performance of the implied contract

with Graham Engineering (and American Kuhne) would occur in Pennsylvania and

that a significant portion of Graham Engineering’s business was conducted in the

state. ProSystems, by and through its agents, engaged in an ongoing business

relationship with Graham Engineering that entailed performance of contractual




      2
        In his affidavit, Brunelle notably only disclaims traveling to Pennsylvania
“in association with the formation or operation of U.S. Extruders.” (Doc. 10-2 ¶ 31).


                                         11
duties and at times required physical presence in Pennsylvania. ProSystems

created sufficient minimum contacts to confer the court’s jurisdiction in

Pennsylvania over the breach of implied contract claim. And ProSystems fails to

overcome its heavy burden of showing that jurisdiction in the state is unreasonable.

(See Doc. 10 at 9-10; Doc. 20 at 11-12). Accordingly, we will deny ProSystems’

motion to dismiss to the extent it pertains to the breach of implied contract claim.

             2.     Remaining Claims

      Graham Engineering has not established specific jurisdiction over

defendants as to its remaining claims for tortious interference with business

relations and civil conspiracy under the traditional minimum contacts test.

Defendants purportedly encouraged and assisted former American Kuhne

employees and current Graham Engineering employees to violate their restrictive

covenants by forming U.S. Extruders to compete with Graham Engineering. (Doc. 1

¶¶ 62-64, 71). Defendants also allegedly withheld customer-specific downloads and

began “no-quoting” Graham Engineering. (Id. ¶¶ 69-70). Graham Engineering

claims that Brunelle conspired with these former and current employees to violate

the restrictive covenants and compete for Graham Engineering’s customers. (Id.

¶¶ 75-78). The complaint is silent as to where any of this alleged conduct occurred.

(See id. ¶¶ 35-47). We cannot conclude that Graham Engineering’s tortious

interference and civil conspiracy claims arose from defendants’ conduct in

Pennsylvania.




                                          12
       C.     Intentional Torts: “Effects Test”

       A plaintiff advancing an intentional tort claim may alternatively establish

specific jurisdiction under the “effects test” outlined in Calder v. Jones, 465 U.S. 783

(1984). IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259-60 (3d Cir. 1998). Under

the effects test, a court may exercise specific jurisdiction over a defendant when

the plaintiff shows that (1) the defendant committed an intentional tort; (2) “[t]he

plaintiff felt the brunt of the harm in the forum” rendering that forum the “focal

point” of the harm resulting from the tort; and (3) the forum is the “focal point” of

the tortious activity because “the defendant expressly aimed his [or her] tortious

conduct at that forum.” Id. at 265-66. As to the third element, the plaintiff must

point to the defendant’s “specific activity” aimed at the forum and show that the

defendant “knew” the brunt of the harm would be felt therein. Id. That a plaintiff

experienced a particular injury or harmful effect in a forum is insufficient to

establish the requisite contacts with that forum. See Walden v. Fiore, 571 U.S. 277,

290 (2014). Likewise, a defendant’s mere knowledge of plaintiff’s connection with

the forum does not alone satisfy this test. See id. at 289. The “relationship among

the defendant, the forum, and the litigation” still guides the inquiry in intentional

tort cases. Id. at 291 (quoting Calder, 465 U.S. at 788); see id. at 289.

       Graham Engineering raises two tortious interference claims against both

defendants. Count II is styled as a claim for tortious interference with contractual

obligations between Graham Engineering and the former American Kuhne

employees and current Graham Engineering employees. Count III alleges tortious

interference with the relationships between Graham Engineering and its


                                            13
customers. In Count IV, Graham Engineering asserts a claim for civil conspiracy

against Brunelle. The parties’ arguments as to each claim concenter on the third

prong of the Calder “effects test.”

       According to the complaint, Brunelle conspired with former American

Kuhne employees and current Graham Engineering employees to encourage them

to break their restrictive covenants with Graham Engineering for financial gain.

(Doc. 1 ¶¶ 35-36, 75). Together with these employees, Brunelle created U.S.

Extruders to compete with Graham Engineering and joined an email group to

strategize as to same. (Id. ¶¶ 35, 37-39). Defendants then began withholding

“customer-specific downloads of control systems” designed for Graham

Engineering customers, increasing prices offered to Graham Engineering, and “no-

quoting” Graham Engineering. (Id. ¶¶ 44, 46-47). ProSystems and U.S. Extruders

eventually integrated. (Id. ¶ 43). Graham Engineering contends that defendants

sought to undermine its customer relationships by jeopardizing the AKcess

systems, causing said customers to engage U.S. Extruders to provide similar

services. (Id. ¶¶ 40-42).

       Graham Engineering argues that the Calder “effects test” is satisfied because

defendants’ “intent was to harm [Graham Engineering’s] business, much of which

is in Pennsylvania.” (Doc. 15 at 14). We disagree. Graham Engineering’s

connection to Pennsylvania, and the fact that Graham Engineering may have

sustained harm in this state, is simply not enough to establish personal jurisdiction




                                          14
over defendants. See Walden, 571 U.S. at 289-90. Nothing in the record indicates

that defendants expressly aimed their allegedly tortious conduct at Pennsylvania.

       It is conceivable that at least some of the former American Kuhne employees

and current Graham Engineering employees reside in Pennsylvania, but Graham

Engineering fails to identify the employees’ residences or how and where Brunelle

communicated with them regarding creation of U.S. Extruders. (See Doc. 1 ¶¶ 35,

38; see also Doc. 10-2 ¶¶ 31-33). The complaint is also silent as to U.S. Extruders’

principal place of business. 3 (See id. ¶ 35). And Graham Engineering provides no

meaningful insight as to which of its customers suffered from defendants’ decision

to withhold downloads for control systems or where those customers are located.

We cannot conclude, on these facts, that defendants expressly aimed their

purportedly tortious activity at Pennsylvania or that Pennsylvania was the focal

point of this tortious activity.

       D.     Jurisdictional Discovery

       The court has a responsibility to assist plaintiffs by allowing jurisdictional

discovery unless the assertion of personal jurisdiction is “clearly frivolous.” Toys

“R” Us, 318 F.3d at 456 (citing Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n,

107 F.3d 1026, 1042 (3d Cir. 1997)). A plaintiff need only set forth factual allegations

that suggest “with reasonable particularity” the possible existence of the requisite



       3
        Neither the complaint, nor either parties’ declaration, identifies the place of
incorporation or principal place of business for U.S. Extruders. (See Docs. 1, 10-2,
15-1). Defendants assert that U.S. Extruders is a Rhode Island company, (Doc. 10 at
12), and the complaint notes that Brunelle “planned to relocate ProSystems to the
exact same building occupied by U.S. Extruders,” (Doc. 1 ¶ 45).


                                           15
“contacts between the party and the forum state.” Mellon Bank, 960 F.2d at 1223;

see also Toys “R” Us, 318 F.3d at 456. General allegations that defendants transact

business in the forum do not entitle plaintiffs to jurisdictional discovery; plaintiffs

must produce evidence suggesting that discovery will bear fruit. Brown v. AST

Sports Sci., Inc., No. 02-1682, 2002 WL 32345935, at *10 (E.D. Pa. June 28, 2002)

(citations omitted); see also Base Metal Trading Ltd. v. OJSC “Novokuznetsky

Aluminum Factory”, 47 F. App’x 73, 77 (3d Cir. 2002) (nonprecedential). A court

weighing a jurisdictional discovery request must “accept the plaintiff's allegations

as true, and . . . construe disputed facts in favor of the plaintiff.” Toys “R” Us, 318

F.3d at 457 (citation omitted).

      Defendants do not oppose Graham Engineering’s request for jurisdictional

discovery. (See Doc. 20). Jurisdictional discovery may confirm that defendants’

alleged interactions with former American Kuhne employees and current Graham

Engineering employees for the purpose of forming U.S. Extruders were in fact

directed at Pennsylvania. Graham Engineering’s assertion of jurisdiction is not

“clearly frivolous.” Toys “R” Us, 318 F.3d at 456 (citing Mass. Sch. of Law at

Andover, Inc., 107 F.3d at 1042). We will grant Graham Engineering’s request for

jurisdictional discovery on its intentional tort claims.




                                           16
IV.   Conclusion

      The court will deny defendants’ motion (Doc. 9) to dismiss Graham

Engineering’s breach of implied contract claim in Count I. The court will defer

ruling on defendants’ motion as it pertains to Graham Engineering’s intentional tort

claims pending a period of jurisdictional discovery, which will illuminate whether

the court possesses specific jurisdiction over defendants as to Counts II through IV.

An appropriate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania


Dated:   February 26, 2019
